Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/2022 has been entered.
Status of the Claims
Claims 1-23 were pending and rejected in the previous final office action (1/11/2022).  Applicant’s RCE was received on 4/13/2022 whereby claims 1, 9, 13, & 21 were amended.  No claims were cancelled or added. Accordingly, claims 1-23 are currently pending and hereby examined in this office action. 
Response to Remarks/Arguments
35 USC §101
Step 2A Prong 2
Applicant’s arguments in response to the prior 35 USC 101 rejections have been considered, but are not persuasive.  Applicant argues that the newly added limitations recite “a particular technological solution and therefore integrates the claimed invention into practical application under Prong Two.” In support, Applicant analogizes the instant claims to Sri International, Inc. v. Cisco Systems, Inc.  Examiner respectfully disagrees.  Examiner’s position is that any additional elements are merely recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).  Please see below.
Step 2B
Applicant argues that the amended claim limitations are not well-understood, routine, or conventional activity.  Applicant further states “[i]f the Examiner, disagrees, Applicants respectfully request that the Examiner expressly supports the rejection in writing in accordance with MPEP 2106.07(a).”  However, Applicant’s interpretation of MPEP 2106.07(a) is incomplete.  Examiner has not made nor is making the assertion that the additional elements are well-understood, routine, or conventional. As such, Examiner has no duty to provide evidence supporting such a determination. “At Step 2A Prong 2 or Step 2B, there is no requirement for evidence to support a finding that the exception is not integrated into a practical application or that the additional elements do not amount to significantly more than the exception unless the examiner asserts that additional limitations are well-understood, routine, conventional activities in Step 2B.” See MPEP 2106.07(a)(III).  As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
35 USC §103
With respect to the 35 U.S.C. §103 rejections, Applicant’s arguments/remarks have been considered, but are not persuasive. Applicant states in conclusory terms that none of the cited references disclose at least the following limitations:
allocating, in a memory of the carton selection manager, a memory space for storing a cost matrix, the cost matrix having a row for each of the subset of shipments and for each of a plurality of fake shipments and a column for each of the candidate cartons
for each shipment in the subset of shipments, determining a cost of shipping the shipment in each of the candidate cartons and storing the cost in the cost matrix, wherein the cost is set to a penalty constant when the shipment does not fit in a particular candidate carton
determining and storing in the cost matrix, a fake cost of shipping for each of the fake shipments in each of the candidate cartons.
Examiner respectfully disagrees.  Buettner teaches a carton optimization system that includes a memory which may store databases, database instances, database management systems, data, applications…[t]he term database, database instance, database management system, and/or similar terms used herein interchangeably may refer to a structured collection of records or data that is stored in a computer-readable storage medium, such as via a relational database, hierarchical database, and/or network database (Buettner [0029] – [0033]).  In addition, Lehmann teaches determining the different shipment costs for each possible candidate carton (Lehmann [0016] – [0018] & [0032] – [0033]).  Lastly, Buettner provides setting a rank indicating that a certain carton is unacceptable for shipping since the item is too large to fit in the carton (Buettner [0063]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Buettner with the teachings of Lehmann since “[a] common concern with fulfilling items and/or groups of items, referred to herein as "item packages," involves ensuring that appropriate containers are used for shipping them, both to minimize costs and to protect the item contents…. Transporting an item or a group of items in a container that is larger than necessary may result in a higher fulfillment cost than transporting the same item(s) in a smaller container, due to the cost of the container and/or any higher fees associated with transporting a larger or heavier container. Similarly, transporting an item or items in a container that is larger than necessary, or not filling each container to capacity, may waste valuable (and expensive) transportation space ( e.g., space in a truck or in a shipping container that will be placed on a train or an airplane). These excess costs associated with transporting items packaged in inappropriate containers may significantly reduce profit margins in some materials handling facilities.” (Lehmann [0002])
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1
Claim 1 falls within the category of a method.
Claim 13 falls within the category of a system
Claim 21 falls within the category of a computer program product.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted) - The claim recites a method of selecting an assortment of cartons for shipping items from a facility location, the method comprising: receiving, [], a shipment history for the facility location, the shipment history including information about a plurality of shipments that were shipped from the facility location over a period of time, wherein each shipment contains one or more items; receiving, [], attributes of candidate cartons, the attributes including at least dimensions, weight, and cost of each of the cartons; selecting a subset of shipments, the subset of shipments comprising statistically representative sample of the plurality of shipments in the shipment history; [] storing a cost matrix, the cost matrix having a row for each of the subset of shipments and for each of a plurality of fake shipments and a column for each of the candidate cartons;  for each shipment in the subset of shipments; determining a cost of shipping the shipment in each of the candidate cartons and storing the cost in the cost matrix, wherein the cost is set to a penalty constant when the shipment does not fit in a particular candidate carton; determine and storing in the cost matrix, a fake cost of shipping for each of the plurality of fake shipments in each of the candidate cartons; determining a number of carton types to include in the assortment of cartons; selecting an optimal assortment of cartons from the candidate cartons based at least in part on the cost matrix and the number of carton types; and []: communicating instructions [] to stock the optimal assortment of cartons at the facility location; providing information about the optimal assortment of cartons [], [] generat[ing] recommendations for packaging ordered items in the optimal assortment of cartons; receiving the recommendations[]; and communicating instructions for packaging the ordered items based on the recommendations [].  The claim limitations, under their broadest reasonable interpretation, are directed to determining an optimal assortment of cartons to keep in stock for shipping purposes.  The identified abstract idea is a sales activity and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of a carton selection manager; allocating, in a memory of the carton selection manager, a memory space; publishing, by the carton selection manager, an application programming interface (API) accessible by a plurality of computing systems; and at least one computing system are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception). 
Step 2B - As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 2 merely further narrows the abstract idea of claim 1.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 3 merely further narrows the abstract idea of claim 1.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 4 merely further narrows the abstract idea of claim 1.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 5 merely further narrows the abstract idea of claim 1.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 6 merely further narrows the abstract idea of claim 1.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 7 merely further narrows the abstract idea of claim 1.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 8 merely further narrows the abstract idea of claim 1.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 9 merely further narrows the abstract idea of claim 1.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 10 merely further narrows the abstract idea of claim 1.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 11 merely further narrows the abstract idea of claim 1.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 12 merely further narrows the abstract idea of claim 1.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted) - The claim recites [], [], [], [],  receiv[ing] shipment histories for the one or more facility locations from the data store, the shipment histories including information about a plurality of shipments that were shipped from the facility locations over a defined period of time, wherein each shipment contains one or more items; receiv[ing] attributes of candidate cartons [], the attributes including at least dimensions, weight, and cost of each of the cartons; select[ing] a subset of shipments, the set of shipments comprising a statistically representative sample of the plurality of shipments in the shipment history; [] stor[ing] a cost matrix, the cost matrix having a row for each of the subset of shipments and for each of a plurality of fake shipments and a column for each of the candidate cartons; for each shipment in the subset of shipments, determin[ing] a cost of shipping the shipment in each of the candidate cartons and store the cost in the cost matrix, wherein the cost is set to a penalty constant when the shipment does not fit a particular candidate carton; determin[ing] and stor[ing] in the cost matrix, a fake cost of shipping for each of the fake shipments in each of the candidate cartons; determin[ing] a subset the candidate cartons that can contain one or more items in each shipment based on the cost matrix; determin[ing] a number of carton types to include in the assortment of cartons; select[ing] an optimal assortment of cartons from the candidate cartons based at least in part on the cost matrix and the number of carton types; []: communicat[ing] instructions [] to stock the optimal assortment of cartons at the facility location; provid[ing] information about the optimal assortment of cartons to [] generate[] reccomendations for packaging ordered items in the optimal assortment of cartons; receiv[ing] recommendations []; and communicat[ing] instruction for packaging the ordered items based on the recommendations []. The claim limitations, under their broadest reasonable interpretation, are directed to determining an optimal assortment of cartons to keep in stock for shipping purposes.  The identified abstract idea is a sales activity and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of a processing device, a data store comprising order histories, carton attributes, shipping cost information, and item attributes, a cartonization engine communicatively coupled to a carton selection manager,a memory device comprising instructions that, when executed by the processing device implement the carton selection manager, allocate, in a memory of the carton selection manager, a memory space, and publish[ing] an application programming interface (API) accessible by a plurality of computing systems, and at least one computing system are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception). 
Step 2B - As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 14 merely further narrows the abstract idea of claim 13.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 15 merely further narrows the abstract idea of claim 14.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 16 merely further narrows the abstract idea of claim 13.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 17 merely further narrows the abstract idea of claim 13.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 18 merely further narrows the abstract idea of claim 17.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 19 merely further narrows the abstract idea of claim 13.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 20 merely further narrows the abstract idea of claim 13.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted)  - The claim recites [] Attorney Docket No. 201907643 / 16386.257USU1receiving, [], a shipment history from a plurality of shipment locations of a retail enterprise, the shipment history including information about a plurality of shipments that were shipped from each of the plurality of locations over a period of time, wherein each shipment contains one or more items; receiving, [], attributes of candidate cartons, the attributes including at least dimensions, weight, and cost of each of the cartons; selecting a first subset of shipments and a second subset of shipments, the first subset of shipments comprising a first statistically representative sample of plurality of shipments in the shipment history associated with a first location of the plurality of locations and the second subset of shipments comprising a second statistically representative sample of shipments in the shipment history associated with the second location of the plurality of locations; [] storing a first cost matrix, the first cost matrix having a row for each of the subset of shipments and for each of a first plurality of fake shipments and a column for each of the candidate cartons;  for each shipment in the first subset of shipments, determining a first shipping cost associated with the shipment from the first location in each of the candidate cartons and storing the first cost in the first cost matrix, wherein the first cost is set to a penalty constant when the shipment does not fit in a particular candidate carton; determining and storing in the first cost matrix, a fake cost of shipping for each of the plurality of fake shipments in each of the candidate cartons;  selecting, based at least in part on a first predetermined number of cartons to include in the assortment of cartons for the first location and the first cost matrix, a first optimal assortment of cartons from the candidate cartons; [] storing a second cost matrix, the second cost matrix having a row for each of the second subset of shipments and for each of a second plurality of fake shipments and a column for each of the candidate cartons;  for each shipment in the second subset of shipments, determining a second shipping cost associated with the shipment from the second location in each of the candidate cartons and storing the second cost in the second cost matrix, wherein the second cost is set to a penalty constant when the shipment does not fit in a particular candidate carton; determining and storing in the second cost matrix, a fake cost of shipping for each of the plurality of fake shipments in each of the candidate cartons; selecting, based at least in part on a second predetermined number of cartons to include in the assortment of cartons for the second location and the second shipping costs retrieved from the second cost matrix, a second optimal assortment of cartons from the candidate cartons; [] communicating instructions [] to stock the first optimal assortment of cartons at the first location and the second optimal assortment of cartons at the second location; providing information about the first optimal assortment of cartons to [] generate recommendations for packaging ordered items in the first optimal assortment of cartons and the second optimal assortment of cartons; receiving the recommendations []; and communicating instruction for packaging the ordered items based on the recommendations []; wherein the first optimal assortment of cartons and the second optimal assortment of cartons are different from each other. The claim limitations, under their broadest reasonable interpretation, are directed to determining an optimal assortment of cartons to keep in stock for shipping purposes.  The identified abstract idea is a sales activity and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  
Step 2A Prong 2  -  This judicial exception is not integrated into a practical application because the additional elements of a non-transitory computer-readable storage medium comprising computer-executable instructions which, when executed by a computing system, cause the computing system to perform a method of selecting a carton assortment for a plurality of locations of a retail enterprise, a carton selection manager, allocating, in a memory of the carton selection manager, a first memory space and a second memory space, and publishing, by the carton selection manager an application programming interface (API) accessible by a plurality of computing systems are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception). 
Step 2B  - As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 22 merely further narrows the abstract idea of claim 21.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 23 merely further narrows the abstract idea of claim 21.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-14, 16-18, & 20-23  are rejected under 35 U.S.C. 103 as being unpatentable over Pre-grant Publication No.: US 2014/0379608 A1, hereinafter “Buettner,” in view of Pre-grant Publication No.: US 2013/1218799 A1, hereinafter “Lehman,” in view of Pre-grant Publication No.: US 2018/0374046 A1, hereinafter “Powers.”
Claim 1 (Currently Amended): Buettner teaches a method of selecting an assortment of cartons for shipping items from a facility location, the method comprising: 
receiving, at a carton selection manager, a shipment history for the facility location, the shipment history including information about a plurality of shipments that were shipped from the facility location over a period of time, wherein each shipment contains one or more items; (Buettner [0044], “the carton optimization request may correspond to a specific time period for which historical shipment data should be analyzed to determine a desired optimization level, a desired optimization range, and/or other information.”; See also Buettner [0045]-[0046], [0049]-[0051])
selecting a subset of shipments, the subset of shipments comprising a statistically representative sample of  the plurality of shipments in the shipment history; (Buettner [0049], “[T]he historical shipment module 200 starts at step 202 by determining the time period for which the historical shipment data is requested…the historical shipment data may be requested for a fiscal year quarter, a season, or a particular month or set of months. For example, a user (e.g., consignor) may be interested in which cartons he or she should keep on hand for fulfilling Christmas orders. In this example, the time period for which historical data is reviewed may be November and December of the previous year. In other embodiments, a portion of the historical shipping data for a year may be reviewed that may be representative of a user's shipping habits at any time during the year.”)
allocating, in a memory of the carton selection manager, a memory space for storing a cost matrix, the cost matrix having a row for each of the subset of shipments and for each of a plurality of fake shipments and a column for each of the candidate cartons; (Buettner [0029], “The carton optimization system 95 further includes memory 66, which may comprise non-volatile media (also referred to as non-volatile storage, memory, memory storage, memory circuitry and/or similar terms used herein interchangeably)… The term database, database instance, database management system, and/or similar terms used herein interchangeably may refer to a structured collection of records or data that is stored in a computer-readable storage medium, such as via a relational database…”; See also [0030] – [0033])  (A relational database is organized as a collection of tables with each table consisting of a set of rows and columns.   Examiner is equating a relational database taught by Buettner to the cost matrix in the claims.)
determining a number of carton types to include in the assortment of cartons; (Buettner [0065], “[T]he carton optimization request may indicate the number of carton sizes or a range of number of carton sizes a user (e.g., consignor) would like to keep in stock...”)
communicating instructions to at least one of the plurality of computing systems to stock the optimal assortment of cartons at the facility location; (Buettner [0073], “[T]he results of the carton optimization module 300 may be output in a variety of ways…[T]he output may be transmitted via network interface 74 to the consignor computer entity 105, the carrier system 110, or some other computing entity.”) 

Buettner doesn’t explicitly teach the following; however, Lehmann teaches:
for each shipment in the subset of shipments, determining a cost of shipping the shipment in each of the candidate cartons and storing the cost in the cost matrix, wherein the cost is set to a penalty constant when the shipment does not fit in a particular candidate carton; (Lehmann [0016], “For each (standard container and custom container) a total shipment cost can be estimated that includes, for example, transportation costs, labor costs and packaging materials costs.”; See also Lehmann [0017]-[0018]; [0032]-[0033]) (See also Buettner [0063], “carton C may be associated with a rank indicating carton C is unacceptable for shipping the baseball because carton C is too small in at least one dimension for the baseball to fit in carton C…”)
determining and storing in the cost matrix, a fake cost of shipping for each of the plurality of fake shipments in each of the candidate cartons; (Lehmann [0018], “[T]he system may determine that the transportation cost for the standard container, referred to herein as standard container transportation cost, is $7.50 and the transportation cost for the custom container, referred to herein as custom container transportation cost, is $6.25… the packaging information system may recommend that the item be shipped in the custom container and route the item to a packing station with a custom container forming device capable of forming a custom container having the recommended custom container dimension values. In this example, utilizing the custom container lowers the total fulfillment cost for the item, thereby increasing the overall profit margin of the materials handling facility.” & [0078], “any information collected as part of the packing operation may be stored in one or more tables, databases, or other data structures for further analysis.”; See also [0016] - [0017]; [0057])  (Examiner is equating the higher cost for shipping in the standard container as the fake shipment.  Lehmann at [0078] teaches that the cost information for the shipments and ‘fake’ shipments can be stored in a table/cost matrix.)
selecting an optimal assortment of cartons from the candidate cartons based at least in part on the cost matrix and the number of carton types; (Lehmann [0049], “Once the total fulfillment cost for each recommended item package, container, and fulfillment center combination has been determined, the planning service determines the lowest total fulfillment cost combination that will result in delivery of the items ordered by the customer, as in 412. Referring again to the example of three ordered items (A, B, C), the packaging information system may determine that the lowest total fulfillment cost combination is to ship an item package of {A, C} from FC-1 using a custom container and an item package {B} from FC-3 using a standard container….”;) (Lehmann teaches looking at the cost of shipping in regards to carton types/sizes.  While Buettner teaches selection of the optimal assortment of cartons.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the carton inventory optimization taught by Buettner with determining a cost of shipping each shipment and selecting the optimal cartons taught by Lehmann since “[a] common concern with fulfilling items and/or groups of items, referred to herein as "item packages," involves ensuring that appropriate containers are used for shipping them, both to minimize costs and to protect the item contents…. Transporting an item or a group of items in a container that is larger than necessary may result in a higher fulfillment cost than transporting the same item(s) in a smaller container, due to the cost of the container and/or any higher fees associated with transporting a larger or heavier container. Similarly, transporting an item or items in a container that is larger than necessary, or not filling each container to capacity, may waste valuable (and expensive) transportation space ( e.g., space in a truck or in a shipping container that will be placed on a train or an airplane). These excess costs associated with transporting items packaged in inappropriate containers may significantly reduce profit margins in some materials handling facilities.” (Lehmann [0002])

Buettner/Lehmann doesn’t explicitly teach the following; however, Powers teaches:
receiving, at the carton selection manager, attributes of candidate cartons, the attributes including at least dimensions, weight, and cost of each of the cartons; (Powers [0047], “[O]ptimization may require consideration of additional packing factors such as, but not limited to, a selected or preferred shipping carrier, a dim factor, rate tables, placement strategies, carton cost, and bin distance. Other factors may include the cost of packing materials, labor cost of packing, shipping rates for variable dimensional weights…”; See also Powers [0055])
publishing, by the carton selection manager, an application programming interface (API) accessible by a plurality of computing systems configured for: (Powers [0077], One or more of these inputs may be provided in an API call to API Host Server 101, or may be retrieved from Database 105. Cartons are virtually selected and loaded with consideration of a carton flat cost and a carton rate model. Estimates of the carton flat cost and carton rate model depend on details of the order and shipment as provided in an API call to API Host Server 101.”)
providing information about the optimal assortment of cartons to a cartonization engine, wherein the cartonization engine generates recommendations for packaging ordered items in the optimal assortment of cartons; (Powers [0075], “After sorting the new containers to generate a sorted list at operation 410 or operation 412, the next sorted new container is identified at operation 414…If operation 414 does not reach the end of the sorted list of new containers, the process goes to operation 416 to attempt three-dimensional placement of the item in the newly opened container…”)
receiving the recommendations from the cartonization engine; (Powers [0076], “Using cartons as an example of containers, the algorithm determines which kind of new carton to open to arrive at a cost-optimal solution…”)
communicating instructions for packaging the ordered items based on the recommendations to at least one of the plurality of computing systems. (Powers [0077], One or more of these inputs may be provided in an API call to API Host Server 101, or may be retrieved from Database 105. Cartons are virtually selected and loaded with consideration of a carton flat cost and a carton rate model. Estimates of the carton flat cost and carton rate model depend on details of the order and shipment as provided in an API call to API Host Server 101.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Buettner/Lehmann with the identifying the attributes of the cartons and communication of the instructions for packaging the ordered items as taught by Powers since “[b]usiness entities are shipping more and more products via different carriers due to a rapid growth of online shopping in the e-commerce industry. Existing packing and canonization methods typically aim to fit items to be shipped into the fewest number of boxes. Such methods generally consider the size of the items to be packed and the size of available cartons, and calculate a packing solution to place all items into the smallest number of cartons. That is, previous packing methods typically attempt to optimize volume utilization or other dimensional values. These methods fail to achieve a cost-optimal solution because they fail to consider a wide range of cost factors beyond simply the dimensions of the items to be shipped…. As such, existing methods for providing packing solutions are not entirely satisfactory.” (Powers [0003]-[0004])
Claim 2 (Original): Buettner/Lehmann/Powers, as shown above, teaches all the limitations of claim 1.  Buettner doesn’t explicitly teach the following; however, Lehmann teaches:
further comprising utilizing the assortment of cartons to contain shipments of items at the facility location. (Lehmann [0015], “A packaging information system configured to facilitate stowing, picking, packing and/or shipping operations may include various components used to facilitate efficient and/or cost-effective operations in a materials handling facility…)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Buettner with the teachings of Lehmann since “[a] common concern with fulfilling items and/or groups of items, referred to herein as "item packages," involves ensuring that appropriate containers are used for shipping them, both to minimize costs and to protect the item contents….. Transporting an item or a group of items in a container that is larger than necessary may result in a higher fulfillment cost than transporting the same item(s) in a smaller container, due to the cost of the container and/or any higher fees associated with transporting a larger or heavier container. Similarly, transporting an item or items in a container that is larger than necessary, or not filling each container to capacity, may waste valuable (and expensive) transportation space ( e.g., space in a truck or in a shipping container that will be placed on a train or an airplane). These excess costs associated with transporting items packaged in inappropriate containers may significantly reduce profit margins in some materials handling facilities.” (Lehmann [0002])
Claim 3 (Original): Buettner/Lehmann/Powers, as shown above, teaches all the limitations of claim 1.  Buettner doesn’t explicitly teach the following; however, Lehmann teaches:
wherein the facility location is a store or distribution center within a retail supply chain that delivers shipments to customers. (Lehmann [0027], “A container recommendation service…may be utilized in a number of different facilities and situations, including, but not limited to, materials handling facilities, order fulfillment centers, rental centers, retailers, distribution centers, packaging facilities, shipping facilities, libraries, museums, warehouse storage facilities, and the like.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Buettner with the teachings of Lehmann since “[a] common concern with fulfilling items and/or groups of items, referred to herein as "item packages," involves ensuring that appropriate containers are used for shipping them, both to minimize costs and to protect the item contents….. Transporting an item or a group of items in a container that is larger than necessary may result in a higher fulfillment cost than transporting the same item(s) in a smaller container, due to the cost of the container and/or any higher fees associated with transporting a larger or heavier container. Similarly, transporting an item or items in a container that is larger than necessary, or not filling each container to capacity, may waste valuable (and expensive) transportation space ( e.g., space in a truck or in a shipping container that will be placed on a train or an airplane). These excess costs associated with transporting items packaged in inappropriate containers may significantly reduce profit margins in some materials handling facilities.” (Lehmann [0002])
Claim 4 (Original): Buettner/Lehmann/Powers, as shown above, teaches all the limitations of claim 1.  Buettner doesn’t explicitly teach the following; however, Lehmann teaches:
wherein the information about the shipments includes shipping, dunnage, and carton costs. (Lehmann [0016], “For each (standard container and custom container) a total shipment cost can be estimated that includes, for example, transportation costs, labor costs and packaging materials costs.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Buettner with the teachings of Lehmann since “[a] common concern with fulfilling items and/or groups of items, referred to herein as "item packages," involves ensuring that appropriate containers are used for shipping them, both to minimize costs and to protect the item contents….. Transporting an item or a group of items in a container that is larger than necessary may result in a higher fulfillment cost than transporting the same item(s) in a smaller container, due to the cost of the container and/or any higher fees associated with transporting a larger or heavier container. Similarly, transporting an item or items in a container that is larger than necessary, or not filling each container to capacity, may waste valuable (and expensive) transportation space ( e.g., space in a truck or in a shipping container that will be placed on a train or an airplane). These excess costs associated with transporting items packaged in inappropriate containers may significantly reduce profit margins in some materials handling facilities.” (Lehmann [0002])
Claim 6 (Original): Buettner/Lehmann/Powers, as shown above, teaches all the limitations of claim 1.  Buettner doesn’t explicitly teach the following; however, Lehmann teaches:
wherein determining which of the candidate cartons can contain the one or more items comprises determining that an inner volume of each carton is greater than or equal to a liquid volume of the items in the shipment and determining that each individual item can fit into the carton. (Lehmann [0028], “The items in a materials handling facility may be of varying shapes, sizes, and weight. For example, some items in a materials handling facility may be irregularly shaped. To facilitate container recommendation and/or more efficient shipping, irregularly shaped items may be handled in boxes or other regularly shaped packaging, which may make stacking of such items possible. In other embodiments, irregularly shaped items may be handled without placing them in regularly shaped packaging. According to various embodiments, automated product dimension estimation and/or correction may be utilized with any regularly shaped or irregularly shaped items.”; See also Lehmann [0017])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Buettner with the teachings of Lehmann since “[a] common concern with fulfilling items and/or groups of items, referred to herein as "item packages," involves ensuring that appropriate containers are used for shipping them, both to minimize costs and to protect the item contents….. Transporting an item or a group of items in a container that is larger than necessary may result in a higher fulfillment cost than transporting the same item(s) in a smaller container, due to the cost of the container and/or any higher fees associated with transporting a larger or heavier container. Similarly, transporting an item or items in a container that is larger than necessary, or not filling each container to capacity, may waste valuable (and expensive) transportation space ( e.g., space in a truck or in a shipping container that will be placed on a train or an airplane). These excess costs associated with transporting items packaged in inappropriate containers may significantly reduce profit margins in some materials handling facilities.” (Lehmann [0002])
Claim 7 (Original): Buettner/Lehmann/Powers, as shown above, teaches all the limitations of claim 1.  Buettner doesn’t explicitly teach the following; however, Lehmann teaches:
wherein the calculating of shipping costs comprises adding together carrier costs, carton costs, tape costs, and dunnage costs. (Lehmann [0032]; See also Lehman [0033], “Other costs that may be added by the planning service may include, but are not limited to, labor, overhead, corrugate, dunnage, etc.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Buettner with the teachings of Lehmann since “[a] common concern with fulfilling items and/or groups of items, referred to herein as "item packages," involves ensuring that appropriate containers are used for shipping them, both to minimize costs and to protect the item contents….. Transporting an item or a group of items in a container that is larger than necessary may result in a higher fulfillment cost than transporting the same item(s) in a smaller container, due to the cost of the container and/or any higher fees associated with transporting a larger or heavier container. Similarly, transporting an item or items in a container that is larger than necessary, or not filling each container to capacity, may waste valuable (and expensive) transportation space ( e.g., space in a truck or in a shipping container that will be placed on a train or an airplane). These excess costs associated with transporting items packaged in inappropriate containers may significantly reduce profit margins in some materials handling facilities.” (Lehmann [0002])
Claim 8 (Original): Buettner/Lehmann/Powers, as shown above, teaches all the limitations of claim 1.  Buettner also teaches:
wherein the number of cartons in the assortment is received from a user selection. (Buettner [0065], “the carton optimization request may indicate the number of carton sizes or a range of number of carton sizes a user (e.g., consignor) would like to keep in stock. For example, a user (e.g., consignor) may wish to stock 10 different carton sizes or 9-12 different carton sizes.)
Claim 9 (Currently Amended): Buettner/Lehmann/Powers, as shown above, teaches all the limitations of claim 1.  Buettner doesn’t explicitly teach the following; however, Lehmann teaches:
wherein determining a subset of the candidate cartons that can contain the one or more items in each shipment including, for at least one shipment determining one or more candidate cartons capable of receiving a height-oriented item for shipment, the height-oriented item having a height dimension being less than or equal to a height of the determined one or more candidate cartons. (Lehmann [0017], “[I]f the item to be shipped has dimensions of 12 in. x 10 in. x 2.5 in., the packaging information system may select a standard container available at the materials handling facility that has dimensions of 15 in. x 12.5 in.x 3 in.-representing the smallest available standard container in the materials handling facility in Lexington that is still large enough to handle the item to be shipped…”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Buettner with the teachings of Lehmann since “[a] common concern with fulfilling items and/or groups of items, referred to herein as "item packages," involves ensuring that appropriate containers are used for shipping them, both to minimize costs and to protect the item contents….. Transporting an item or a group of items in a container that is larger than necessary may result in a higher fulfillment cost than transporting the same item(s) in a smaller container, due to the cost of the container and/or any higher fees associated with transporting a larger or heavier container. Similarly, transporting an item or items in a container that is larger than necessary, or not filling each container to capacity, may waste valuable (and expensive) transportation space ( e.g., space in a truck or in a shipping container that will be placed on a train or an airplane). These excess costs associated with transporting items packaged in inappropriate containers may significantly reduce profit margins in some materials handling facilities.” (Lehmann [0002])
Claim 10 (Original): Buettner/Lehmann/Powers, as shown above, teaches all the limitations of claim 1.  Buettner also teaches:
wherein the assortment of cartons is displayed on a graphical user interface on the at least one computing system. (Buettner [0073], “In various embodiments, the results of the carton optimization module 300 may be output in a variety of ways. In some embodiments, the output may be displayed via input/out system. In other embodiments, the output may be transmitted via network interface 74 to the consignor computer entity 105, the carrier system 110, or some other computing entity.”)
Claim 11 (Original): Buettner/Lehmann/Powers, as shown above, teaches all the limitations of claim 1.  Buettner also teaches:
further comprising repeating the method with an updated shipment history and updating the assortment of cartons. (Buettner [0065], “In various embodiments, the carton optimization level or range may be determined at least in part based on the historical shipping data, the organized historical data, information that may be present in a user's profile (in embodiments that include a user profile), or other available information. In some embodiments, the carton optimization level or range may be determined at least in part based on the number of items and/or item size classes comprising the organized historical data.”)
Claim 12 (Original): Buettner/Lehman/Powers, as shown above, teaches all the limitations of claim 1.  With respect to the following limitation:
further comprising repeating the method for a second facility location and selecting a second assortment of cartons that is different from the optimal assortment of cartons.
Buettner teaches determining an optimal assortment of carton sizes (Buettner [0065]), but does not explicitly teach performing the method at a second location.  However, Lehmann teaches that a materials handling facility can include “one or more of: warehouses, distribution centers, cross-docking facilities, order fulfillment facilities, packaging facilities, shipping facilities, or other facilities or combinations of facilities for performing one or more functions of material (inventory) handling.” (Lehmann [0001]).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the method taught by Buettner/Lehmann could be performed by analyzing a second shipment history for a second location wherein the optimal assortment of cartons are different from the first and second locations.
Claim 13 (Currently Amended): Buettner teaches a system for selecting an assortment of cartons for shipping items from one or more retailer locations, the system comprising:
a processing device; (Buettner [0028])
a data store comprising order histories, carton attributes, shipping cost information, and item attributes; and (Buettner [0029])
a memory device comprising instructions that, when executed by the processing device implement the carton selection manager configured to: (Buettner [0021]) 
receive shipment histories for the one or more facility locations from the data store, the shipment histories including information about a plurality of shipments that were shipped from the facility locations over a defined period of time, wherein each shipment contains one or more items; (Buettner [0044], “the carton optimization request may correspond to a specific time period for which historical shipment data should be analyzed to determine a desired optimization level, a desired optimization range, and/or other information.”; See also Buettner [0045]-[0046], [0049]-[0051])
select a subset of shipments, the set of shipments comprising a statistically representative sample of the plurality of shipments in the shipment history; (Buettner [0049], “[T]he historical shipment module 200 starts at step 202 by determining the time period for which the historical shipment data is requested…the historical shipment data may be requested for a fiscal year quarter, a season, or a particular month or set of months. For example, a user (e.g., consignor) may be interested in which cartons he or she should keep on hand for fulfilling Christmas orders. In this example, the time period for which historical data is reviewed may be November and December of the previous year. In other embodiments, a portion of the historical shipping data for a year may be reviewed that may be representative of a user's shipping habits at any time during the year.”)
allocate, in a memory of the carton selection manager, a memory space to store a cost matrix, the cost matrix having a row for each of the subset of shipments and for each of a plurality of fake shipments and a column for each of the candidate cartons; (Buettner [0029], “The carton optimization system 95 further includes memory 66, which may comprise non-volatile media (also referred to as non-volatile storage, memory, memory storage, memory circuitry and/or similar terms used herein interchangeably)… The term database, database instance, database management system, and/or similar terms used herein interchangeably may refer to a structured collection of records or data that is stored in a computer-readable storage medium, such as via a relational database…”; See also [0030] – [0033])  (A relational database is organized as a collection of tables with each table consisting of a set of rows and columns.   Examiner is equating a relational database taught by Buettner to the cost matrix in the claims.)
determine a subset the candidate cartons that can contain the one or more items in each shipment based on the cost matrix; (Buettner [0065], “[T]he carton optimization request may indicate the number of carton sizes or a range of number of carton sizes a user (e.g., consignor) would like to keep in stock...”; See also [0051] & [0063])
determine a number of carton types to include in the assortment of cartons; (Buettner [0065], “[T]he carton optimization request may indicate the number of carton sizes or a range of number of carton sizes a user (e.g., consignor) would like to keep in stock...”)
communicate instructions to at least one of the plurality of computing systems to stock the optimal assortment of cartons at the facility location. (Buettner [0073], “[T]he results of the carton optimization module 300 may be output in a variety of ways…[T]he output may be transmitted via network interface 74 to the consignor computer entity 105, the carrier system 110, or some other computing entity.”)

Buettner doesn’t explicitly teach the following; however Lehmann teaches:
a cartonization engine communicatively coupled to a carton selection manager; (Lehmann [0015], “a packaging information system may include…a container recommendation service,…and/or a packaging service which may be utilized together or separately to facilitate efficient and/or cost-effective operations in the materials handling facility.”)
for each shipment in the subset of shipments, determine a cost of shipping the shipment in each of the candidate cartons and store the cost in the cost matrix, wherein the cost is set to a penalty constant when the shipment does not fit in a particular candidate carton; (Lehmann [0016], “For each (standard container and custom container) a total shipment cost can be estimated that includes, for example, transportation costs, labor costs and packaging materials costs.” & [0078], “any information collected as part of the packing operation may be stored in one or more tables, databases, or other data structures for further analysis.”; See also Lehmann [0017]-[0018]; [0032]-[0033], [0054], [0057] – [0058]) (See also Buettner [0063], “carton C may be associated with a rank indicating carton C is unacceptable for shipping the baseball because carton C is too small in at least one dimension for the baseball to fit in carton C…”)
determine and store in the cost matrix, a fake cost of shipping for each of the plurality of fake shipments in each of the candidate cartons; (Lehmann [0018], “[T]he system may determine that the transportation cost for the standard container, referred to herein as standard container transportation cost, is $7.50 and the transportation cost for the custom container, referred to herein as custom container transportation cost, is $6.25… the packaging information system may recommend that the item be shipped in the custom container and route the item to a packing station with a custom container forming device capable of forming a custom container having the recommended custom container dimension values. In this example, utilizing the custom container lowers the total fulfillment cost for the item, thereby increasing the overall profit margin of the materials handling facility.” & [0078], “any information collected as part of the packing operation may be stored in one or more tables, databases, or other data structures for further analysis.”; See also [0016] - [0017]; [0057])  (Examiner is equating the higher cost for shipping in the standard container as the fake shipment.  Lehmann at [0078] teaches that the cost information for the shipments and ‘fake’ shipments can be stored in a table/cost matrix.)
select an optimal assortment of cartons from the candidate cartons based at least in part on the cost matrix and the number of carton types; (Lehmann [0049], “Once the total fulfillment cost for each recommended item package, container, and fulfillment center combination has been determined, the planning service determines the lowest total fulfillment cost combination that will result in delivery of the items ordered by the customer, as in 412. Referring again to the example of three ordered items (A, B, C), the packaging information system may determine that the lowest total fulfillment cost combination is to ship an item package of {A, C} from FC-1 using a custom container and an item package {B} from FC-3 using a standard container….”; See also Buettner [0065]) (Lehmann teaches looking at the cost of shipping in regards to carton types/sizes.  While Buettner teaches selection of the optimal assortment of cartons.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the carton inventory optimization taught by Buettner with determining a cost of shipping each shipment and selecting the optimal cartons taught by Lehmann since “[a] common concern with fulfilling items and/or groups of items, referred to herein as "item packages," involves ensuring that appropriate containers are used for shipping them, both to minimize costs and to protect the item contents….. Transporting an item or a group of items in a container that is larger than necessary may result in a higher fulfillment cost than transporting the same item(s) in a smaller container, due to the cost of the container and/or any higher fees associated with transporting a larger or heavier container. Similarly, transporting an item or items in a container that is larger than necessary, or not filling each container to capacity, may waste valuable (and expensive) transportation space ( e.g., space in a truck or in a shipping container that will be placed on a train or an airplane). These excess costs associated with transporting items packaged in inappropriate containers may significantly reduce profit margins in some materials handling facilities.” (Lehmann [0002])

Buettner/Lehmann doesn’t explicitly teach the following; however, Powers teaches:
receive attributes of candidate cartons from the data store, the attributes including at least dimensions, weight, and cost of each of the cartons; (Powers [0047], “[O]ptimization may require consideration of additional packing factors such as, but not limited to, a selected or preferred shipping carrier, a dim factor, rate tables, placement strategies, carton cost, and bin distance. Other factors may include the cost of packing materials, labor cost of packing, shipping rates for variable dimensional weights…”; See also Powers [0055])
publish an application programming interface (API) accessible by a plurality of computing systems configured to: (Powers [0077], One or more of these inputs may be provided in an API call to API Host Server 101, or may be retrieved from Database 105. Cartons are virtually selected and loaded with consideration of a carton flat cost and a carton rate model. Estimates of the carton flat cost and carton rate model depend on details of the order and shipment as provided in an API call to API Host Server 101.”)
provide information about the optimal assortment of cartons to a cartonization engine, wherein the cartonization engine generates recommendations for packaging ordered items in the optimal assortment of cartons; (Powers [0075], “After sorting the new containers to generate a sorted list at operation 410 or operation 412, the next sorted new container is identified at operation 414…If operation 414 does not reach the end of the sorted list of new containers, the process goes to operation 416 to attempt three-dimensional placement of the item in the newly opened container…”)
receive the recommendations from the cartonization engine; (Powers [0076], “Using cartons as an example of containers, the algorithm determines which kind of new carton to open to arrive at a cost-optimal solution…”)
communicate instructions for packaging the ordered items based on the recommendations to at least one of the plurality of computing systems. (Powers [0077], One or more of these inputs may be provided in an API call to API Host Server 101, or may be retrieved from Database 105. Cartons are virtually selected and loaded with consideration of a carton flat cost and a carton rate model. Estimates of the carton flat cost and carton rate model depend on details of the order and shipment as provided in an API call to API Host Server 101.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Buettner/Lehmann with the identifying the attributes of the cartons and communication of the instructions for packaging the ordered items as taught by Powers since “[b]usiness entities are shipping more and more products via different carriers due to a rapid growth of online shopping in the e-commerce industry. Existing packing and canonization methods typically aim to fit items to be shipped into the fewest number of boxes. Such methods generally consider the size of the items to be packed and the size of available cartons, and calculate a packing solution to place all items into the smallest number of cartons. That is, previous packing methods typically attempt to optimize volume utilization or other dimensional values. These methods fail to achieve a cost-optimal solution because they fail to consider a wide range of cost factors beyond simply the dimensions of the items to be shipped…. As such, existing methods for providing packing solutions are not entirely satisfactory.” (Powers [0003]-[0004])
Claim 14 (Previously Presented): Buettner/Lehmann/Powers, as shown above, teaches all the limitations of claim 13. Buettner also teaches:
sort each carton's dimensions in nonincreasing order; (Buettner [0063], “the carton optimization module 300 may associate a rank with each carton size comprising the carton size candidate list with respect to each item or item size class comprising the organized historical data at step 306. In various embodiments, the rank associated with a carton size with respect to an item may be based at least in part on the height, length, and width of the carton and the height, length and width of the product and/or product packaging.”)

Buettner doesn’t explicitly teach the following; however, Lehmann teaches:
determine that the carton's inner volume is greater than or equal to a liquid volume of the items in the shipment; (Lehmann [0028], “The items in a materials handling facility may be of varying shapes, sizes, and weight. For example, some items in a materials handling facility may be irregularly shaped. To facilitate container recommendation and/or more efficient shipping, irregularly shaped items may be handled in boxes or other regularly shaped packaging, which may make stacking of such items possible. In other embodiments, irregularly shaped items may be handled without placing them in regularly shaped packaging. According to various embodiments, automated product dimension estimation and/or correction may be utilized with any regularly shaped or irregularly shaped items.”; See also Lehmann [0017])
determine that each individual item in the shipment can fit into the carton. (Lehman [0029], “In this example, the planning service would determine that FC-1 207 is capable of shipping the following item packages: {A}, {B}, {C}, {A, B}, {A, C}, {B, C}, {A, B, C}….”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Buettner with the teachings of Lehmann since “[a] common concern with fulfilling items and/or groups of items, referred to herein as "item packages," involves ensuring that appropriate containers are used for shipping them, both to minimize costs and to protect the item contents….. Transporting an item or a group of items in a container that is larger than necessary may result in a higher fulfillment cost than transporting the same item(s) in a smaller container, due to the cost of the container and/or any higher fees associated with transporting a larger or heavier container. Similarly, transporting an item or items in a container that is larger than necessary, or not filling each container to capacity, may waste valuable (and expensive) transportation space ( e.g., space in a truck or in a shipping container that will be placed on a train or an airplane). These excess costs associated with transporting items packaged in inappropriate containers may significantly reduce profit margins in some materials handling facilities.” (Lehmann [0002])
Claim 16 (Previously Presented): Buettner/Lehman/Powers, as show above, teaches all the limitations of claim 13. Buettner also teaches:
to record the combination of carton and shipment in a binary fitting matrix as packable or not packable. (Buettner [0063], “the carton optimization module 300 may associate a rank with each carton size comprising the carton size candidate list with respect to each item or item size class comprising the organized historical data at step 306. In various embodiments, the rank associated with a carton size with respect to an item may be based at least in part on the height, length, and width of the carton and the height, length and width of the product and/or product packaging. Returning to the baseball example above, the baseball and its packaging may have height, length, and width dimensions of 3.25 inches by 3.25 inches by 3.25 inches….if carton C had dimensions 2 inches by 3.5 inches by 3.5 inches, carton C may be associated with a rank indicating carton C is unacceptable for shipping the baseball because carton C is too small in at least one dimension for the baseball to fit in carton C.”) 
Claim 17 (Original): Buettner/Lehman/Powers, as show above, teaches all the limitations of claim 13.  Buettner doesn’t explicitly teach the following; however, Lehmann teaches:
wherein the cost of shipping is calculated based on carton cost, dunnage cost, tape cost, volume of the carton, and weight of the carton. (Lehman [0032] & [0033], “The transportation costing service 221 may maintain transportation costs from various carriers that are determined based upon the volume and/or weight of the container to be shipped…. In addition to determining the estimated transportation cost for each item package from each fulfillment center, the planning service 203 may add additional estimated costs to determine an estimated total fulfillment cost for each item package from the various fulfillment centers... Other costs that may be added by the planning service may include, but are not limited to, labor, overhead, corrugate, dunnage, etc….”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Buettner with the teachings of Lehmann since “[a] common concern with fulfilling items and/or groups of items, referred to herein as "item packages," involves ensuring that appropriate containers are used for shipping them, both to minimize costs and to protect the item contents….. Transporting an item or a group of items in a container that is larger than necessary may result in a higher fulfillment cost than transporting the same item(s) in a smaller container, due to the cost of the container and/or any higher fees associated with transporting a larger or heavier container. Similarly, transporting an item or items in a container that is larger than necessary, or not filling each container to capacity, may waste valuable (and expensive) transportation space ( e.g., space in a truck or in a shipping container that will be placed on a train or an airplane). These excess costs associated with transporting items packaged in inappropriate containers may significantly reduce profit margins in some materials handling facilities.” (Lehmann [0002])
Claim 18 (Original): Buettner/Lehman/Powers, as shown above, teaches all the limitations of claim 17.  Buettner/Lehmann doesn’t explicitly teach the following; however, Powers teaches:
wherein the cost of shipping is further calculated based on a carrier and service combination for the shipment as well as a zone of shipment. (Powers [0028] & [0029], “Since different shipping carriers likely have different pricing based on weight of a package and distance to be shipped (typically assessed by the number of "zones" a package must cross or a stepped-distance zone from origination point), the presently disclosed method accounts for different rate tables and rate schemes of different shipping carriers...”; See also [0092]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Buettner/Lehmann with the teachings of Powers since “[b]usiness entities are shipping more and more products via different carriers due to a rapid growth of online shopping in the e-commerce industry. Existing packing and canonization methods typically aim to fit items to be shipped into the fewest number of boxes. Such methods generally consider the size of the items to be packed and the size of available cartons, and calculate a packing solution to place all items into the smallest number of cartons. That is, previous packing methods typically attempt to optimize volume utilization or other dimensional values. These methods fail to achieve a cost-optimal solution because they fail to consider a wide range of cost factors beyond simply the dimensions of the items to be shipped…. As such, existing methods for providing packing solutions are not entirely satisfactory.” (Powers [0003]-[0004])
Claim 20 (Previously Presented): Buettner/Lehmann/Powers, a shown above, teaches all the limitations of claim 13.  Buettner also teaches:
wherein the cartonization engine is further configured to recommend cartons for packaging shipments at each of the one or more facility locations, and the cartons are selected from the optimal assortment of cartons. (Buettner [0063], “[T]he carton optimization module 300 may associate a rank with each carton size comprising the carton size candidate list with respect to each item or item size class comprising the organized historical data at step 306. In various embodiments, the rank associated with a carton size with respect to an item may be based at least in part on the height, length, and width of the carton and the height, length and width of the product and/or product packaging…”)
Claim 21 (Currently Amended): Buettner, as shown, teaches: A non-transitory computer-readable storage medium comprising computer-executable instructions which, when executed by a computing system, cause the computing system to perform a method of selecting a carton assortment for a plurality of locations of a retail enterprise, the method comprising: (Buettner [0004] & [0021]) Attorney Docket No. 201907643 / 16386.257USU1 
receiving, at a carton selection manager, a shipment history from a plurality of shipment locations of a retail enterprise, the shipment history including information about a plurality of shipments that were shipped from each of the plurality of locations over a period of time, wherein each shipment contains one or more items; (Buettner [0044], “the carton optimization request may correspond to a specific time period for which historical shipment data should be analyzed to determine a desired optimization level, a desired optimization range, and/or other information.”; See also Buettner [0045]-[0046], [0049]-[0051])
selecting a first subset of shipments and a second subset of shipments, the first subset of shipments comprising a first statistically representative sample of the plurality of shipments in the shipment history associated with a first location of the plurality of locations and the second subset of shipments comprising a second statistically representative sample of the plurality of shipments in the shipment history associated with the second location of the plurality of locations; (Buettner [0049], “[T]he historical shipment module 200 starts at step 202 by determining the time period for which the historical shipment data is requested…the historical shipment data may be requested for a fiscal year quarter, a season, or a particular month or set of months. For example, a user (e.g., consignor) may be interested in which cartons he or she should keep on hand for fulfilling Christmas orders. In this example, the time period for which historical data is reviewed may be November and December of the previous year. In other embodiments, a portion of the historical shipping data for a year may be reviewed that may be representative of a user's shipping habits at any time during the year.”) (Buettner teaches selecting an optimal assortment of carton sizes (Buettner [0065]), but does not explicitly teach performing the method at a second location.  However, Lehmann teaches that a materials handling facility can include “one or more of: warehouses, distribution centers, cross-docking facilities, order fulfillment facilities, packaging facilities, shipping facilities, or other facilities or combinations of facilities for performing one or more functions of material (inventory) handling.” (Lehmann [0001]).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the method taught by Buettner/Lehmann could be performed by analyzing a second shipment history for a second location wherein the optimal assortment of cartons are different from the first and second locations.)
allocating, in a memory of the carton selection manager, a first memory space for storing a first cost matrix, the first cost matrix having a row for each of the subset of shipments and for each of a plurality of fake shipments and a column for each of the candidate cartons; (Buettner [0029], “The carton optimization system 95 further includes memory 66, which may comprise non-volatile media (also referred to as non-volatile storage, memory, memory storage, memory circuitry and/or similar terms used herein interchangeably)… The term database, database instance, database management system, and/or similar terms used herein interchangeably may refer to a structured collection of records or data that is stored in a computer-readable storage medium, such as via a relational database…”; See also [0030] – [0033])  (A relational database is organized as a collection of tables with each table consisting of a set of rows and columns.   Examiner is equating a relational database taught by Buettner to the cost matrix in the claims.)
allocating, in a memory of the carton selection manager, a second memory space for storing a second cost matrix, the second cost matrix having a row for each of the second subset of shipments and for each of a second plurality of fake shipments and a column for each of the candidate cartons; (Buettner [0029], “The carton optimization system 95 further includes memory 66, which may comprise non-volatile media (also referred to as non-volatile storage, memory, memory storage, memory circuitry and/or similar terms used herein interchangeably)… The term database, database instance, database management system, and/or similar terms used herein interchangeably may refer to a structured collection of records or data that is stored in a computer-readable storage medium, such as via a relational database…”; See also [0030] – [0033])  (A relational database is organized as a collection of tables with each table consisting of a set of rows and columns.   Examiner is equating a relational database taught by Buettner to the cost matrix in the claims.)


Buettner doesn’t explicitly teach the following; however, Lehmann teaches:
for each shipment in the first subset of shipments, determining a first shipping cost associated with the shipment of the candidate cartons that can contain the one or more items in the shipment; (Lehmann [0016], “For each (standard container and custom container) a total shipment cost can be estimated that includes, for example, transportation costs, labor costs and packaging materials costs.” & [0078], “any information collected as part of the packing operation may be stored in one or more tables, databases, or other data structures for further analysis.”; See also Lehmann [0017]-[0018]; [0032]-[0033], [0054], [0057] – [0058]) (See also Buettner [0063], “carton C may be associated with a rank indicating carton C is unacceptable for shipping the baseball because carton C is too small in at least one dimension for the baseball to fit in carton C…”)
determining and storing in the first cost matrix, a fake cost of shipping for each of the fake shipments in each of the candidate cartons; (Lehmann [0018], “[T]he system may determine that the transportation cost for the standard container, referred to herein as standard container transportation cost, is $7.50 and the transportation cost for the custom container, referred to herein as custom container transportation cost, is $6.25… the packaging information system may recommend that the item be shipped in the custom container and route the item to a packing station with a custom container forming device capable of forming a custom container having the recommended custom container dimension values. In this example, utilizing the custom container lowers the total fulfillment cost for the item, thereby increasing the overall profit margin of the materials handling facility.” & [0078], “any information collected as part of the packing operation may be stored in one or more tables, databases, or other data structures for further analysis.”; See also [0016] - [0017]; [0057])  (Examiner is equating the higher cost for shipping in the standard container as the fake shipment.  Lehmann at [0078] teaches that the cost information for the shipments and ‘fake’ shipments can be stored in a table/cost matrix.)
for each shipment in the second subset of shipments, determining a second shipping cost associated with the shipment from the second location in each of the candidate cartons and storing the second cost in the second cost matrix, wherein the second cost is set to a penalty constant when the shipment does not fit a particular candidate carton; (Lehmann [0016], “For each (standard container and custom container) a total shipment cost can be estimated that includes, for example, transportation costs, labor costs and packaging materials costs.” & [0078], “any information collected as part of the packing operation may be stored in one or more tables, databases, or other data structures for further analysis.”; See also Lehmann [0017]-[0018]; [0032]-[0033], [0054], [0057] – [0058]) (See also Buettner [0063], “carton C may be associated with a rank indicating carton C is unacceptable for shipping the baseball because carton C is too small in at least one dimension for the baseball to fit in carton C…”)
determining and storing in the second cost matrix, a fake cost of shipping for each of the fake shipments in each of the candidate cartons; (Lehmann [0018], “[T]he system may determine that the transportation cost for the standard container, referred to herein as standard container transportation cost, is $7.50 and the transportation cost for the custom container, referred to herein as custom container transportation cost, is $6.25… the packaging information system may recommend that the item be shipped in the custom container and route the item to a packing station with a custom container forming device capable of forming a custom container having the recommended custom container dimension values. In this example, utilizing the custom container lowers the total fulfillment cost for the item, thereby increasing the overall profit margin of the materials handling facility.” & [0078], “any information collected as part of the packing operation may be stored in one or more tables, databases, or other data structures for further analysis.”; See also [0016] - [0017]; [0057])  (Examiner is equating the higher cost for shipping in the standard container as the fake shipment.  Lehmann at [0078] teaches that the cost information for the shipments and ‘fake’ shipments can be stored in a table/cost matrix.)
selecting, based at least in part on a first predetermined number of cartons to include in the assortment of cartons for the first location and the first cost matrix, a first optimal assortment of cartons from the candidate cartons; (Lehmann [0049], “Once the total fulfillment cost for each recommended item package, container, and fulfillment center combination has been determined, the planning service determines the lowest total fulfillment cost combination that will result in delivery of the items ordered by the customer, as in 412. Referring again to the example of three ordered items (A, B, C), the packaging information system may determine that the lowest total fulfillment cost combination is to ship an item package of {A, C} fromFC-1 using a custom container and an item package {B} from FC-3 using a standard container….”)
selecting, based at least in part on a second predetermined number of cartons to include in an assortment of cartons for the second location and thr second shipping costs retrieved from the second cost matrix, a second optimal assortment of cartons from the candidate cartons; (Lehmann [0049], “Once the total fulfillment cost for each recommended item package, container, and fulfillment center combination has been determined, the planning service determines the lowest total fulfillment cost combination that will result in delivery of the items ordered by the customer, as in 412. Referring again to the example of three ordered items (A, B, C), the packaging information system may determine that the lowest total fulfillment cost combination is to ship an item package of {A, C} fromFC-1 using a custom container and an item package {B} from FC-3 using a standard container….”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the carton inventory optimization taught by Buettner with determining a cost of shipping each shipment and selecting the optimal cartons taught by Lehmann since “[a] common concern with fulfilling items and/or groups of items, referred to herein as "item packages," involves ensuring that appropriate containers are used for shipping them, both to minimize costs and to protect the item contents….. Transporting an item or a group of items in a container that is larger than necessary may result in a higher fulfillment cost than transporting the same item(s) in a smaller container, due to the cost of the container and/or any higher fees associated with transporting a larger or heavier container. Similarly, transporting an item or items in a container that is larger than necessary, or not filling each container to capacity, may waste valuable (and expensive) transportation space ( e.g., space in a truck or in a shipping container that will be placed on a train or an airplane). These excess costs associated with transporting items packaged in inappropriate containers may significantly reduce profit margins in some materials handling facilities.” (Lehmann [0002])
Lehmann teaches that a container recommendation service can be “utilized in a number of different facilities and situations, including, but not limited to, materials handling facilities, order fulfillment centers, rental centers, retailers, distribution centers, packaging facilities, shipping facilities, libraries, museums, warehouse storage facilities, and the like.” (Lehmann [0027]) Additionally, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the method taught by Buettner/Lehmann could be performed by analyzing a second shipment history for a second location wherein the optimal assortment of cartons are different from the first and second locations. Merely employing the same method taught by Buettner/Lehman using a second location’s shipment history would not produce a new and unexpected result. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See also Perfect Web Tech., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328-29, 92 USPQ2d 1849, 1854 (Fed. Cir. 2009).

Buettner/Lehmann doesn’t explicitly teach the following; however, Powers teaches:
receiving, at the carton selection manager, attributes of candidate cartons, the attributes including at least dimensions, weight, and cost of each of the cartons; (Powers [0047], “[O]ptimization may require consideration of additional packing factors such as, but not limited to, a selected or preferred shipping carrier, a dim factor, rate tables, placement strategies, carton cost, and bin distance. Other factors may include the cost of packing materials, labor cost of packing, shipping rates for variable dimensional weights…”; See also Powers [0055])
publishing, by the carton selection manager, an application programming interface (API) accessible by a plurality of computing systems configured for: (Powers [0077], One or more of these inputs may be provided in an API call to API Host Server 101, or may be retrieved from Database 105. Cartons are virtually selected and loaded with consideration of a carton flat cost and a carton rate model. Estimates of the carton flat cost and carton rate model depend on details of the order and shipment as provided in an API call to API Host Server 101.”)
providing information about the first optimal assortment of cartons and the second optimal assortment of cartons to a cartonization engine, wherein the cartonization engine generates recommendations for packaging ordered items in the first optimal assortment of cartons and the second optimal assortment of cartons; (Powers [0075], “After sorting the new containers to generate a sorted list at operation 410 or operation 412, the next sorted new container is identified at operation 414…If operation 414 does not reach the end of the sorted list of new containers, the process goes to operation 416 to attempt three-dimensional placement of the item in the newly opened container…”)
receiving the recommendations from the cartonization engine; (Powers [0076], “Using cartons as an example of containers, the algorithm determines which kind of new carton to open to arrive at a cost-optimal solution…”)
communicating instructions for packaging the ordered items based on the recommendations to at least one of the plurality of computing systems. (Powers [0077], One or more of these inputs may be provided in an API call to API Host Server 101, or may be retrieved from Database 105. Cartons are virtually selected and loaded with consideration of a carton flat cost and a carton rate model. Estimates of the carton flat cost and carton rate model depend on details of the order and shipment as provided in an API call to API Host Server 101.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Buettner/Lehmann with the identifying the attributes of the cartons and communication of the instructions for packaging the ordered items as taught by Powers since “[b]usiness entities are shipping more and more products via different carriers due to a rapid growth of online shopping in the e-commerce industry. Existing packing and canonization methods typically aim to fit items to be shipped into the fewest number of boxes. Such methods generally consider the size of the items to be packed and the size of available cartons, and calculate a packing solution to place all items into the smallest number of cartons. That is, previous packing methods typically attempt to optimize volume utilization or other dimensional values. These methods fail to achieve a cost-optimal solution because they fail to consider a wide range of cost factors beyond simply the dimensions of the items to be shipped…. As such, existing methods for providing packing solutions are not entirely satisfactory.” (Powers [0003]-[0004])
Claim 22 (Original):  Buettner/Lehman/Powers, as shown above, teaches all the limitations of claim 21. Buettner also teaches:
wherein the first predetermined number of cartons is different from the second predetermined number of cartons. (Buettner [0065])
Lehmann teaches that a container recommendation service can be “utilized in a number of different facilities and situations, including, but not limited to, materials handling facilities, order fulfillment centers, rental centers, retailers, distribution centers, packaging facilities, shipping facilities, libraries, museums, warehouse storage facilities, and the like.” (Lehmann [0027]) Additionally, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the method taught by Buettner/Lehmann could be performed by analyzing a second shipment history for a second location wherein the optimal assortment of cartons are different from the first and second locations. Merely employing the same method taught by Buettner/Lehman using a second location’s shipment history would not produce a new and unexpected result. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See also Perfect Web Tech., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328-29, 92 USPQ2d 1849, 1854 (Fed. Cir. 2009).
Claim 23 (Original): Buettner/Lehman/Powers, as shown above, teaches all the limitations of claim 21. Buettner also teaches:
wherein the first predetermined number of cartons is the same as the second predetermined number of cartons, and wherein the first optimal assortment of cartons and the second optimal assortment of cartons are different from each other based at least in part on the shipment history associated with the first location and the shipment history associated with the second location.  (Buettner [0065])
Lehmann teaches that a container recommendation service can be “utilized in a number of different facilities and situations, including, but not limited to, materials handling facilities, order fulfillment centers, rental centers, retailers, distribution centers, packaging facilities, shipping facilities, libraries, museums, warehouse storage facilities, and the like.” (Lehmann [0027]) Additionally, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the method taught by Buettner/Lehmann could be performed by analyzing a second shipment history for a second location wherein the optimal assortment of cartons are different from the first and second locations. Merely employing the same method taught by Buettner/Lehman using a second location’s shipment history would not produce a new and unexpected result. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See also Perfect Web Tech., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328-29, 92 USPQ2d 1849, 1854 (Fed. Cir. 2009).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Buettner/Lehmann/Powers in view of United States Patent No. 9,235,822 B2, hereinafter “Tian.”
Claim 19 (Original): Buettner/Lehman/Powers, as shown above, teaches all the limitations of claim 13. Buettner/Lehmann/Powers doesn’t explicitly teach the following; however, Tian teaches:
wherein the optimal assortment of cartons is selected by solving a p-median problem using metaheuristics. (Tian col. 17, lns. 18-57)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Buettner/Lehmann/Powers with the teachings of Tian since “[i]n order to ship products to their various destinations, a materials handling facility may include various types of packaging in which products are placed before shipment. The packaging serves to protect the products during shipment. Unfortunately, it is usually the case that the packaging used to ship a given product is not sized correctly, Such that the packaging may be bigger than that necessary to ship the given product. This translates into lost space on trucks and other transportation vehicles that, as a result, carry less products than they could if the packaging matched the size of the products. Also, the mismatch between product sizes and packaging sizes can result in other costs.” (Tian col. 1, lns. 21-33)
Claims 5 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Buettner/Lehmann/Powers in view of Fischetti, Matteo et al., Mixed-integer linear programming heuristics for the prepack optimization problem, Available online: April 12, 2015, Elsevier Discrete Optimization, 22 (2016), 195-205 (Year: 2015), hereinafter “Fischetti.”
Claim 5 (Original): Buettner/Lehmann/Powers, as shown above, teaches all the limitations of claim 1.  Buettner/Lehmann/Powers doesn’t explicitly teach the following; however, Fischetti teaches:
wherein determining which of the candidate cartons can contain the one or more items comprises applying a fitting MILP algorithm. (Fischetti pg. 196, “The resulting problem, known as PrePack Optimization Problem (POP), was recently addressed in [9], where a real-world application in the fashion industry is presented, and heuristic approaches are derived using both Constraint Programming (CP) and Mixed Integer Linear Programming (MILP) techniques.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Buettner/Lehmann/Powers with the teachings of Fischetti since “[p]re-packing items into box configurations has obvious benefits in terms of easier and cheaper handling, as it reduces the amount of material handled by both the warehouse and the customers.” (Fischetti pg. 196)
Claim 15 (Previously Presented): Buettner/Lehman/Powers, as shown above, teaches all the limitations of claim 14.  Buettner/Lehmann/Powers doesn’t explicitly teach the following; however, Fischetti teaches:
wherein determining that each individual item in the shipment can fit into the carton comprises at least one of: determining that either the items can be stacked to fit along one of the orthogonal axes of the carton; or applying a mixed-integer linear program (MILP) to determine that the items will fit into the carton. (Fischetti pg. 196, “The resulting problem, known as PrePack Optimization Problem (POP), was recently addressed in [9], where a real-world application in the fashion industry is presented, and heuristic approaches are derived using both Constraint Programming (CP) and Mixed Integer Linear Programming (MILP) techniques.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Buettner/Lehmann/Powers with the teachings of Fischetti since “[p]re-packing items into box configurations has obvious benefits in terms of easier and cheaper handling, as it reduces the amount of material handled by both the warehouse and the customers.” (Fischetti pg. 196)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571)272-0730. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.F./               Examiner, Art Unit 3628                                                                                                                                                                                         
/VICTORIA E. FRUNZI/               Primary Examiner, Art Unit 3688                                                                                                                                                                                         	4/28/2022